      Case 1:12-cv-00925-NONE-SAB Document 287 Filed 09/15/20 Page 1 of 1



1
2                                    UNITED STATES DISTRICT COURT

3                                   EASTERN DISTRICT OF CALIFORNIA

4
5
     C. DWAYNE GILMORE,                               )   Case No.: 1:12-cv-00925-NONE-SAB (PC)
6                                                     )
                      Plaintiff,                      )
7                                                         ORDER DIRECTING PARTIES TO ADVISE
                                                      )
              v.                                          THE COURT WHETHER FURTHER
8                                                     )   DISCOVERY IS NECESSARY REGARDING
                                                      )   DEFENDANT ELIZABETH TORRES
     C. LOCKARD, et al.,
9                                                     )
                      Defendants.                     )   (ECF No. 286)
10                                                    )
                                                      )
11
12            Plaintiff C. Dwayne Gilmore is a state prisoner proceeding in forma pauperis in this civil rights
13   action pursuant to 42 U.S.C. § 1983.
14            On June 18, 2020, the Court granted Plaintiff’s motion to substitute Elizabeth Torres as
15   successor in interest for Defendant Johnny “JJ” Torres. (ECF No. 284.)
16            On September 11, 2020, Defendant Elizabeth Torres filed an answer to the complaint. (ECF
17   No. 286.)
18            Within twenty-one (21) days from the date of service of this order, the parties are directed to
19   meet and confer and file a joint brief informing the Court whether discovery is necessary as to
20   Defendant Elizabeth Torres.
21
22   IT IS SO ORDERED.
23
     Dated:        September 14, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          1
